Case 19-70044-FJS   Doc 13   Filed 02/06/19 Entered 02/06/19 15:37:21   Desc Main
                             Document      Page 1 of 5
Case 19-70044-FJS   Doc 13   Filed 02/06/19 Entered 02/06/19 15:37:21   Desc Main
                             Document      Page 2 of 5
Case 19-70044-FJS   Doc 13   Filed 02/06/19 Entered 02/06/19 15:37:21   Desc Main
                             Document      Page 3 of 5
Case 19-70044-FJS   Doc 13   Filed 02/06/19 Entered 02/06/19 15:37:21   Desc Main
                             Document      Page 4 of 5
Case 19-70044-FJS   Doc 13   Filed 02/06/19 Entered 02/06/19 15:37:21   Desc Main
                             Document      Page 5 of 5
